DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 28 January 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 29 October 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the endogenous target antigen" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lamond et al. (“Lamond “; U.S. Pre-Grant Publication Number 2011/0212058).
Claim 1 recites a cell expressing a fusion protein, wherein the fusion protein comprises a target antigen and a detectable label, and wherein the cell does not express the endogenous target antigen.
Claim 2 recites the cell of claim 1, wherein detectable label is a fluorophore.

Claim 4 recites the cell of claim 1, wherein an engineered nuclease is used to edit the genome of the cell such that the cell does not express the endogenous target antigen.
Claim 5 recites the cell of claim 4, wherein the engineered nuclease is a Cas nuclease, a zinc finger nuclease, or a transcription activator-like effector nuclease.
Claim 6 recites the cell of claim 1, wherein the cell is a tumor cell.
Claim 7 recites the cell according to claim 6, wherein the tumor cell is a tumor cell line or a primary tumor cell.
Claim 8 recites a cell descended from the cell of claim 1.
Claim 9 recites a population of cells descended from the cell of claim 1.
Claim 10 recites the cell lysate obtained from the population of cells of claim 9, wherein said lysate comprises the fusion protein wherein the fusion protein comprises a target antigen and a detectable label.
Lamond teaches HeLa cells, cell populations, and cell extracts thereof in which SMN1 has been knocked down and replaced with a fusion protein comprising part of SMN1 linked in tandem to GFP. See paragraph [0113] for example. While Lamond does not teach genomic modification using a Cas nuclease, the cells themselves are otherwise indistinguishable. In view of the interpretation set forth above whereby the use of Cas nuclease is a process limitation expressed in a product claim, which serves to limit only to the structure implied by the process, and since the instant cells are indistinguishable from those which would have any genomic modification performed by a Cas nuclease, the invention is thus anticipated.

Response to Traversal

This is been fully considered, but is not persuasive. The term “knockdown” is considered in the art to embrace both reduced expression and eliminated expression. Moreover, even if the term “knockdown” only refers to reduced but not eliminated expression (an argument not granted), Lamond is not limited to merely a reduction in gene expression. For example, Lamond teaches at paragraph [0064] (emphasis added): “Thus, the nucleic acid, nucleic acid construct or vectors of the present invention may be designed to express a snoRNA to prevent or minimise expression of a normal wild-type gene/protein in a host cell/animal and also to express a mutant form of the gene/protein associated with a particular disease/condition.” Accordingly, the rejection is proper for at least these reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamond (supra), in view of Doudna et al. (U.S. Pre-Grant Publication Number 2014/0068797).
The invention of claims 1-10 is relied upon as discussed above, as are the teachings of Lamond. As discussed above, the instant claims recite target antigen knockdown by the use of an engineered nuclease such as a Cas nuclease. In the anticipation rejection above, this limitation has been treated as a product-by-process limitation that yields a cell having an edited endogenous target antigen that is considered indistinguishable from the cells of Lamond, which also have been edited to prevent expression of the target antigen. To the extent that the use of an engineered nuclease such as a Cas nuclease could conceivably result in a cell that is distinguishable from those of Lamond, the following rejection is set forth in an effort to promote compact prosecution by establishing the fact that the use of an engineered nuclease in the context of the teachings of Lamond would have been considered obvious to one of ordinary skill in the art at the time the invention was filed.
Doudna teaches the use of the engineered nuclease Cas9 as a means of altering the genome of a given cell in order to inter alia prevent expression of any gene having a known sequence by cleavage of its target gene DNA sequence. See abstract and throughout.
It would have been obvious to one of ordinary skill in the art to use an engineered nuclease such as the Cas9 of Doudna to eliminate expression of a target antigen in the method taught by Lamond, directed to snoRNA-mediated prevention of SMN1 expression followed by provision of a fusion protein of SMN1 and a detectable fluorescent label. Lamond teaches that their method provides a useful model of SMN1 study comprising eliminating expression of prima facie obvious at the time the invention was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633